Citation Nr: 0113040	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right calcaneal stress fracture, secondary to 
osteoporosis, on appeal from the initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left calcaneal stress fracture, secondary to 
osteoporosis, on appeal from the initial grant of service 
connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to May 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of right and left calcaneal stress fractures, secondary to 
osteoporosis, assigning a 10 percent evaluation, effective 
May 1999.  The RO also denied service connection for 
bilateral per cavus.  By rating decision of January 2001, the 
veteran's 10 percent evaluations for residuals of right and 
left calcaneal stress fractures, secondary to osteoporosis, 
were increased to 20 percent, respectively, effective 
May 1999.  However, this was not a full grant of the benefit 
sought on appeal because a higher disability rating is 
available under Diagnostic Codes 5013/5284.  On a claim for 
an original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains in 
appellate status.  Additionally, service connection was 
granted for bilateral pes cavus, effective May 1999.  That 
was a total grant of benefits on appeal regarding this issue 
and is therefore, no longer in appellate status or reflected 
on the title page.  

The veteran is not represented in this appeal.  


FINDINGS OF FACT

1.  Since May 1999, right calcaneal stress fracture, 
secondary to osteoporosis, has not been productive of any 
more than moderately severe disablement.  

2.  Since May 1999, left calcaneal stress fracture, secondary 
to osteoporosis, has not been productive of any more than 
moderately severe disablement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right calcaneal stress fracture, secondary to 
osteoporosis, have not been met at any time since May 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5013, 5284 
(2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for left calcaneal stress fracture, secondary to 
osteoporosis, have not been met at any time since May 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5013, 5284 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

These claims arise from the veteran's 20 percent evaluation 
for right calcaneal stress fracture, secondary to 
osteoporosis, and 20 percent evaluation for left calcaneal 
stress fracture, secondary to osteoporosis.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).

The veteran underwent VA examination for her right and left 
calcaneal stress fractures, secondary to osteoporosis in 
August 1999.  She also has been treated by VA on an 
outpatient treatment basis from December 1999 to June 2000, 
and those treatment records are associated with the claims 
folder.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (d)).  

She has also testified at a personal hearing before a hearing 
officer at the RO in September 2000.  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  

By rating decision of October 1999, service connection was 
granted for right and left calcaneal stress fractures, 
secondary to osteoporosis.  A 10 percent evaluation was 
awarded for each extremity, effective May 1999, the day after 
her discharge from service. 

The veteran underwent a VA examination in August 1999.  She 
complained of painful ankles and feet.  She indicated that 
weight bearing was painful and was also present at rest.  She 
described a constant throbbing type pain.  Prior x-rays 
revealed the presence of old stress fractures.  She also had 
several bone scans which noted stress fractures.  Prior bone 
densitometry studies revealed the presence of osteoporosis.  
Physical examination revealed the veteran moved around the 
room without difficulty.  Examination of the feet and ankles 
revealed no evidence of redness, heat, swelling or deformity.  
Both ankles had 5 degrees of dorsiflexion with the knee at 
full extension and 10 degrees of dorsiflexion with the knee 
flexed 90 degrees.  She had 40 degrees of plantar flexion.  
No pain on motion of the ankles was noted.  She did have a 
rather generalized tenderness to palpation about both ankles 
extending down into both feet.  She was also noted to have a 
positive Tinel's sign, bilaterally in both feet.  There were 
palpable pulses in both feet.  X-ray examination report 
showed the bony structures and soft tissues of both the right 
and left ankle and foot appeared unremarkable.  The opinion 
was normal right and left foot.  Nerve conduction studies of 
the right and left tibial nerves proved normal.  The 
diagnostic impression was residuals of bilateral calcaneal 
stress fractures, secondary to osteoporosis and suspect 
probable tarsal tunnel syndrome.  As for Deluca provisions, 
there was no pain on motion noted.  She had painful weight 
bearing which would increase the longer she was on her feet.  

In December 1999, the veteran submitted medical articles on 
reflex sympathetic dystrophy syndrome.  

VA outpatient treatment records dated from December 1999 to 
June 2000 were obtained and associated with the claims 
folder.  The records were treatment and physical therapy 
records.  In December 1999, she complained of bilateral lower 
extremity pain for five years.  The pain was described as 
crushing and throbbing in nature with sensitivity to pressure 
on the feet.  She was unable to tolerate the weight of the 
bed sheets.  She had difficulty walking except on her toes as 
the toes were not painful.  She related that the pain was 
severe enough to cause nausea.  The pain was unrelieved with 
rest.  She was treated in the past with casting with no 
relief.  She rated her pain at 7/10 constantly, but could go 
up to 10/10.  The assessment was chronic foot pain, possibly 
reflex sympathetic dystrophy (RSD) and osteoporosis.  The 
veteran was notified to come in for foot x-rays and complete 
a trial of physical therapy.  The next day, the examiner 
noted that the veteran did not have the normal signs and 
symptoms of RSD and did not think that further neurological 
evaluation would help the veteran.  It was noted that she had 
a history of calcaneal stress fractures.  The examiner 
recommended orthopedic evaluation.  

In March 2000, the veteran had an initial physical therapy 
consultation.  The examiner noted that the veteran was not 
employed but was in a graduate program.  X-rays of bilateral 
heels showed no evidence of fracture or dislocations.  There 
were no osteoblastic or lytic lesions noted.  Joint spaces 
were within normal limits.  There was minimal hallux valgus.  
Upon objective examination, the veteran's inserts had a high 
built up arch.  They were well worn.  There was no visible 
swelling or color change to the veteran's heels and ankles.  
She had a significantly antalgic gait without heel contact, 
right greater than left.  She ambulated over the lateral 
border of her feet with her forefoot abducted.  Range of 
motion appeared to be within functional limits.  The toes had 
full range of motion in the plantar flexion and dorsiflexion.  
Strength was not tested secondary to pain level.  She had a 
negative Tinel's sign.  She had hypersensitivity.  The pain 
level appeared to exceed normal for the amount of pressure 
provided.  Palpation showed full sensation to light touch 
over her toes, midfoot and hind foot.  The veteran was 
treated with whirlpool, orthotic modification, and a TENS 
unit for pain.  

Throughout March 2000, the veteran had physical therapy 
involving stretching exercises weight bearing, and towel 
scrunching.  In May and June 2000, the veteran used 
stretching exercises, icing, desensitization, and ran on a 
treadmill 30 minutes per day.  In May 2000, she complained of 
ankle eversion and indicated that she had less pain in her 
heels since beginning myofascial treatment.  In June 2000, 
she related significant improvement and continued to run on 
the treadmill without increased pain in her heels.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 2000.  She stated that she had 
a bone scan and there were stress fractures in both heels.  
She stated that she had osteoporosis, which was diagnosed in 
1997.  She was last treated in May 2000 and indicated that 
she was taking Neurontin, 300 mg., for inflammation.  She 
also was prescribed Motrin and Tylenol for pain.  She 
testified that she had pain bilaterally, and was unable to 
walk on either heel.  She was provided shoes and orthotics.  

By rating decision of January 2001, the veteran's disability 
ratings for right and left calcaneal stress fractures, 
secondary to osteoporosis, were increased from 10 percent to 
20 percent, effective May 1999.  The RO has considered all of 
the evidence of record, as required by Fenderson v. West, 12 
Vet. App. 119 (1999).  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

The veteran's residuals of right and left calcaneal fractures 
are presently evaluated as 20 percent disabling for each 
foot, under Diagnostic Codes 5013/5284.  Diagnostic Code 5013 
indicates that osteoporosis will be rated on limitation of 
motion of the affected parts, as degenerative arthritis.  
Diagnostic Code 5284 indicates that other foot injuries 
warrant a 20 percent rating if they are moderately severe.  
In order to warrant a 30 percent evaluation, the veteran's 
foot injury must be severe in disablement.  A 40 percent 
evaluation is shown when there is actual loss of use of the 
foot.  

A review of the entire record shows that the veteran's right 
and left residuals of calcaneal stress fractures secondary to 
osteoporosis are no more than moderately severe in 
disablement.  Although she complained of constant pain 
throughout the appeal period, her feet show no evidence of 
heat, redness or swelling.  She received physical therapy, 
was provided with a TENS unit and ran daily on a treadmill.  
Although she claimed that she was unable to work because of 
her feet disabilities, she stated at her most recent physical 
therapy examination that she was unemployed but attending 
graduate school and about to embark on an internship.  

Because the veteran has appealed the initial disability 
rating assigned her condition, the Board must consider staged 
ratings.  In this case, staged ratings are not appropriate, 
because the evidence has shown that the veteran's 
disabilities of the feet have been basically stable through 
the time since her initial rating.  From the grant of service 
connection effective in May 1999 until June 2000, there is no 
evidence on which to assign an evaluation in excess of 
20 percent.  There has been pain noted throughout this 
period, but she has also been in therapy for the majority of 
this time.  She has been able to apply full weight bearing on 
her heels and she has run on the treadmill for 30 minutes 
daily. She also had no limitation of motion of the feet at 
that time.  

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  In this case, a 
higher schedular evaluation is not warranted based on 
additional functional loss due to pain or weakness.  The 
examiner did not indicate that the veteran had loss of range 
of motion, nor any additional functional loss due to pain.  
The examiner did indicate that she had painful weight bearing 
that would increase the longer that she was on her feet.  
However, he did not relate any specific amount of increased 
disability in degree.  Therefore, consideration of functional 
loss due to pain would not lead to an increased evaluation in 
this case.  

With respect to the evidence submitted by the appellant 
concerning reflex sympathetic dystrophy, the competent 
medical evidence does not show that she carries that 
diagnosis, although it was suspected at one point.  
Accordingly, it would not be appropriate to rate the feet 
under the rating criteria for neurological disorders.

Finally, the RO has considered whether referral was warranted 
for consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).  In this case, there 
is no evidence that the bilateral foot disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the schedular evaluations), has necessitated 
frequent periods of hospitalization, or otherwise has 
rendered impracticable the application of the regular 
schedular standards.  The veteran indicated that she has not 
been able to work because of her feet disability.  However, 
she is not working because she is in graduate school and in 
June 2000 was starting an internship for school.  There has 
been no evidence of hospitalization since her discharge from 
service.  In the absence of evidence of such factors, there 
is no basis for referral to appropriate authority for 
consideration of an extraschedular evaluation.  Further, 
there are higher schedular evaluations available, should the 
disability meet the rating criteria for such higher 
evaluation.  There is no evidence that the schedular criteria 
are inadequate to evaluate the veteran's disability.  
38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating higher than 20 percent for right 
calcaneal stress fracture, secondary to osteoporosis, on 
appeal from the initial grant of service connection, is 
denied.

Entitlement to a rating higher than 20 percent for left 
calcaneal stress fracture, secondary to osteoporosis, on 
appeal from the initial grant of service connection, is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

